Citation Nr: 0103818	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-25 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956 and from October 1958 to August 1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the above claim.

The veteran contends that his exposure to Agent Orange 
resulted in his daughter's mental retardation.  This claim 
has not yet been adjudicated and is referred to the RO for 
appropriate action.  See Statement in Support of Claim, dated 
December 12, 1996; VA Form 9, dated August 16, 1994.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000).

VA has an affirmative duty to assist the veteran in 
developing all facts pertinent to his claim for benefits from 
service related injuries.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  Moreover, VA examinations or opinions are 
necessary where the evidence of record contains competent 
evidence that the veteran has a current disability and 
indicates that the disability may be associated with the 
veteran's active service, but there is not sufficient medical 
evidence to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).

Here, the veteran maintains that he was exposed to Agent 
Orange during active service in the Republic of Vietnam.  He 
is currently diagnosed as having diabetes mellitus, adult 
onset.  On remand, he should be afforded an appropriate VA 
examination in order to ascertain the date of onset and 
etiology of this disability.  

Further, on remand the RO should obtain the veteran's 
complete service personnel records in order to verify his 
dates of service in the Republic of Vietnam.  Any post-
service medical records showing treatment for diabetes 
mellitus could also prove relevant to the claim and should be 
requested by the RO.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Contact the National Personnel Records 
Center or any other indicated agency and 
request copies of the veteran's complete 
service personnel records.

2.  Ask the veteran for the approximate 
dates of all treatment and the names of 
all medical providers that have treated 
him for diabetes mellitus since his 
separation from service.  Ask the veteran 
to provide releases for any private care 
providers, and request the veteran's 
treatment records from them.  For any VA 
medical centers the veteran identifies and 
provides approximate dates of treatment, 
obtain and associate with the file his 
treatment records.  If any request for 
private treatment records is unsuccessful, 
notify the veteran so he may obtain and 
present the records himself.

3.  Afford the veteran an appropriate VA 
examination in order to determine the 
date of onset and etiology of his 
diabetes mellitus.  The claims folder and 
a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed 
necessary by the examiner are to be 
performed. 

The examiner should specifically express an 
opinion as to the date of onset and etiology 
of the veteran's diabetes mellitus. 
Specifically, the examiner is asked to 
determine whether it is at least as likely as 
not that diabetes mellitus had its onset 
during active service or within one year 
after the veteran's separation from active 
service or is related to any in-service 
disease or injury, including exposure to 
Agent Orange.  

The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusions.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
  
5.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the appeal is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


